                                                                                  DISTRICT OF OREGON
                                                                                       FILED
                                                                                      March 30, 2020
                                                                               Clerk, U.S. Bankruptcy Court



     Below is an opinion of the court.




                                                               _______________________________________
                                                                          DAVID W. HERCHER
                                                                         U.S. Bankruptcy Judge




                           UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF OREGON

In re                                                   Chapter 7

Westwind Apartments Inc.,                               Case No. 20-30302-dwh7

                    Debtor.                             MEMORANDUM DECISION
                                                        OVERRULING DEBTOR’S
                                                        OBJECTION TO LEASE
                                                        ABANDONMENT

                                                        NOT FOR PUBLICATION


I.       Introduction

         The trustee gave notice of his intent to abandon leases. Debtor objected to the notice, but

did not dispute that the leases are burdensome to the estate. For the reasons that follow, I will

overrule the objection.

II.      Background

         Debtor, Westwind Apartments Inc., filed this chapter 7 case on January 29, 2020. On

January 31, the trustee, Kenneth S. Eiler, filed a notice of his intent to abandon the estate’s

interest in a master lease agreement in which debtor is the lessee and all the residential leases (of

Page 1 – MEMORANDUM DECISION ON EQUITABLE-REMAND MOTIONS


                        Case 20-30302-dwh7         Doc 35     Filed 03/30/20
the same property) in which debtor is sublessor. 1 The notice alleged that the lease interests were

burdensome to the estate, debtor was in incurable default under the master lease, and the estate

had “no equity” in the leases.

       On February 11, debtor filed a “precautionary objection” to the notice. 2 The objection

does not dispute any of the facts alleged in the notice. Instead, debtor expressed concern that

abandonment of the leases would prevent the trustee from later rejecting them. 3

       Also on February 11, the trustee lodged a Motion to Reject and Abandon Executory

Contracts and Order and Notice Thereon, which I signed. 4 That order authorized him, “without

further order of this court, to reject and abandon the executory contract or unexpired lease listed”

in the motion (the same master lease and residential subleases), subject to reconsideration upon

objection file within 19 days. 5 The 19-day notice period expired on March 1 without objection.

       At a hearing held on March 3 on debtor’s objection to the notice, debtor’s lawyer argued

that abandonment of the leases would result in their reversion to debtor retroactively to the

petition date, but rejection would not. Debtor’s lawyer apparently was concerned that reversion

as of the petition date would create problems for debtor or its principal in a pending state-court

lawsuit.

       The trustee agreed that abandonment would be effective as of the petition date, a result he

desired, but he pointed out that the February 11 order granting the motion to reject and abandon

the leases had already authorized abandonment.




1
  Docket item (DI) 7.
2
  DI 15 (Objection).
3
  Id.
4
  DI 16.
5
  Id. at 2.


Page 2 – MEMORANDUM DECISION ON EQUITABLE-REMAND MOTIONS


                        Case 20-30302-dwh7        Doc 35     Filed 03/30/20
          At the hearing, I invited the parties to brief the issues of the difference between rejection

and abandonment of a lease, the effective date of each, and any other issues they deemed

relevant. The trustee filed a letter citing two cases that hold that abandonment is effective as of

the petition date. 6

III.      Analysis

          A trustee may, after notice and an opportunity for hearing, abandon estate property that is

burdensome to the estate or that is of inconsequential value and benefit to the estate. 7 In his

January 31 notice, the trustee alleged that the leases were burdensome to the estate and had “no

equity,” which is equivalent to saying that they were of inconsequential value and benefit to the

estate.

          Both parties agreed that the residential subleases are the subject of ongoing litigation,

which supports the allegation that they are burdensome to the estate. Debtor does not dispute that

the master and residential leases are burdensome to the estate. Moreover, the February 11 order

separately authorized the trustee both to reject and to abandon the leases unless someone

objected within 19 days. No one did.

          Despite the parties’ apparent interest in the questions of the effective date of

abandonment as a matter of law and whether there is a difference between abandonment and

rejection of an unexpired lease, I cannot offer an advisory opinion on those subjects. They are

not relevant to the only issue before me, which is whether the statutory standard for

abandonment is satisfied, and the lease counterparties are not parties to the present dispute over

abandonment. I will address those other questions if and when they arise in the context of a case

or controversy within my jurisdiction.


6
    DI 29.
7
    11 U.S.C. § 554(a).

Page 3 – MEMORANDUM DECISION ON EQUITABLE-REMAND MOTIONS


                          Case 20-30302-dwh7         Doc 35     Filed 03/30/20
        Debtor offered no authority suggesting that a trustee cannot abandon leases at all, that

abandonment may not precede rejection, or that the burdensomeness of the leases or the

inconsequentiality of their value and benefit turns on whether abandonment precedes rejection.

        Because there is no dispute that the leases are burdensome and of inconsequential value

to the estate, I will overrule debtor’s objection.

IV.     Conclusion

        I will enter an order overruling the objection and authorizing the abandonment proposed

in the notice.

                                                 ***




Page 4 – MEMORANDUM DECISION ON EQUITABLE-REMAND MOTIONS


                       Case 20-30302-dwh7            Doc 35   Filed 03/30/20
